Citation Nr: 1510413	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for sinusitis.

2.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty January 1991 to December 1994 with an earlier period of inactive duty training.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Since the award of service connection, the evidence fails to establish nasal polyps or obstruction and there has been no showing of incapacitating or non-incapacitating sinusitis episodes. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6511 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The sinusitis appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private treatment records have also been obtained.

The Veteran was provided VA medical examinations in August 2012 and March 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met for this claim.

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

III. Facts and Analysis

The Veteran is service connected for chronic sinusitis.  A non-compensable rating has been assigned pursuant to Diagnostic Code 6511, for chronic ethmoid sinusitis.  38 C.F.R. § 4.97.  The Veteran contends that a higher evaluation is warranted.  Specifically, in April 2014, he noted that he has dealt with constant nasal congestion, sore throats, sinus pressure, headaches, and draining since service.  He described his symptoms as constant incapacitating episodes of chronic sinusitis.

Under Diagnostic Code 6511, a 10 percent evaluation is warranted if the Veteran experiences one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Higher ratings are warranted for more frequent episodes or sinusitis, and surgery.

Although the Veteran maintains that he experiences incapacitating episodes of chronic sinusitis, the evidence does not show that the Veteran had any incapacitating episodes or non-incapacitating episodes of sinusitis during the appeal period.  As noted above, VA regulations define an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.

Private treatment records from Dr. J.T. reveal complaints of nasal drainage during the appeal period; however, there were no complaints of headaches or pain.  The patient was prescribed Fluticasone Propionate, a corticosteroid.  There is no evidence in the Veteran's private treatment records indicating that he was prescribed antibiotic treatment or that he required bed rest. 

Additionally, on VA examination in August 2012, the examiner noted symptoms of episodic sinusitis with pain and tenderness of the affected sinus.  The examiner also noted that the Veteran did not experience either incapacitating or non-incapacitating episodes of sinusitis.  There was also no evidence of rhinitis, larynx or pharynx conditions, a deviated septum, tumors, or neoplasms found on examination.  Diagnostic testing revealed a normal radiographic series of the nasal bones.

The results of the March 2014 VA examination were similar in the sense that the VA examiner did not find that the Veteran experienced either incapacitating or non-incapacitating episodes related to his sinusitis; however, in addition to assessing chronic sinusitis the VA examiner also assessed allergic rhinitis.  Ultimately, the March 2014 VA examiner assessed that the Veteran did not exhibit greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  As such, the criteria for a compensable rating for evaluating allergic rhinitis have also not been met even if that disability is considered as part of the service-connected sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.

Although the Veteran uses the phrase incapacitating episodes, the medical evidence outweighs the lay evidence as the medical professionals who evaluated the Veteran considered whether such episodes have occurred, but they did not find so.  Additionally, it would be likely that such episodes and corresponding symptoms would be noted in the treatment records addressing this specific disability. The Board finds the clinical evidence in the VA examination reports and private treatment records to be the most probative evidence of the level of severity of the Veteran's sinusitis.  

The Board has considered all applicable diagnostic codes for the sinusitis/rhinitis disability; however, the Veteran's symptoms could not receive a compensable rating under any analogous codes.  The VA examiners recorded no evidence of chronic laryngitis and no septum deviation.  There is also no evidence of laryngectomy, aphonia, or larynx or pharynx injuries.

In sum, the Board finds that, since the award of service connection, the evidence fails to establish nasal polyps or obstruction and there has been no showing of incapacitating or non-incapacitating sinusitis episodes.  As the preponderance of the evidence is against the claim, a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has also considered whether this case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's sinusitis are fully contemplated by the schedular rating criteria. Specifically, the potential severity of episodes of sinusitis nasal blockage is specifically addressed in the rating criteria.  Accordingly, referral for consideration of an extraschedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.


ORDER

An initial compensable evaluation for sinusitis is denied.



REMAND

The Veteran contends that his sleep apnea is related to his service-connected posttraumatic stress disorder (PTSD).  He also contends that his sleep apnea is related to his service-connected sinusitis.  

In April 2012 and March 2014 the examiners concluded that it was unlikely that PTSD was implicated in the causality of the Veteran's sleep apnea.  The examiners did not, however, expressly state whether sleep apnea was aggravated by PTSD or sinusitis.  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Where an examiner finds that a service-connected disability did not cause a claimed disorder that the claimed disorder was more likely related to other factors, it is not clear that aggravation has been addressed.  Id.  Accordingly, remand is required for a VA opinion.

Accordingly, this issue is REMANDED for the following actions:

1. Obtain an addendum opinion from a VA examiner regarding the Veteran's sleep apnea.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his sleep apnea is related to his active service, or is caused by, or aggravated by, his PTSD or sinusitis.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The opinion must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


